Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
2. This action is in response to the filing with the office dated 11/24/2021.
Allowable subject matter
3. Claims 1, 11 and  16 are allowed.
4. Applicants arguments filed with the office on 11/24/2021 were fully considered and found to be persuasive.
5. Claims 2-10, 12-14 and 17-20  are allowed as being dependent on the independent claim. 
6. The following is an examiner's statement of reasons for allowance: The closest prior art of record Lam et al (US 20170227598 A1) teaches,  a structure for signal transmission which comprises a first plurality of waveguides tightly disposed together and disposed substantially in parallel with each other, each of said waveguides having a first opening and a second opening, wherein each first opening is operable to align with a patch antenna, and wherein the first plurality of waveguides is disposed adjacent to a socket. The integrated structure further comprises the socket which comprises an opening operable to support an insertion of a device under test (DUT), wherein the DUT is communicatively coupled to a plurality of microstrip transmission lines on a printed circuit board (PCB) underlying the socket for transmitting test signals from the DUT, wherein each of the microstrip transmission lines is electrically coupled to a respective patch antenna. Further, the first plurality of waveguides and the socket are integrated into a single plastic or metal structure.

Lam et al and Snow et al neither individually nor in combination fail to teach, at least one waveguide antenna probe including a first set of sides and a second set of sides, at least one of the first set of sides are flared out away from the longitudinal axis, at least one of the second set of sides are not flared out away from the longitudinal axis, wherein the first set of sides are disposed on opposite sides of the longitudinal axis, and the second set of sides are disposed on opposite sides of the longitudinal axis, and also fail to teach at least one waveguide antenna probe coupled with the one or more coplanar waveguides.
The cited prior art fails to teach, anticipate or render obvious “A test socket assembly comprising: a contactor body; the contactor body having a socket opening sized and configured to receive a device under test therein; one or more waveguides at least partially disposed within the contactor body or external to the contactor body, the one or more waveguides terminating at a waveguide end, the one or more waveguides defined in part by a longitudinal axis; at least one waveguide antenna probe coupled with the one or more waveguides; and the at least one waveguide antenna probe including a first set of sides and a second set of sides, at least one of the first set of sides are flared out away from the longitudinal axis, at least one of the second set of sides are not flared out away from the longitudinal axis, wherein the first set of sides are disposed on opposite sides of the longitudinal axis, and the second set of sides are disposed on opposite sides of the longitudinal axis” (as recited in the independent claims 1), and

“A test socket assembly comprising: a contactor body; the contactor body having a socket opening sized and configured to receive a device under test therein; a printed circuit board including one or more coplanar waveguides, the printed circuit board at least partially disposed within the contactor body or external to the contactor body; and at least one waveguide antenna probe coupled with the one or more coplanar waveguides” (as recited in the independent Claim 16).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH RAJAPUTRA whose telephone number is (571) 270-0477. The examiner can normally be reached between 8:00 AM - 5:00 PM. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SURESH RAJAPUTRA/
Examiner, Art Unit 2858

/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858